      Case 1:19-cv-00385-EAW-MJR Document 79 Filed 07/08/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK


                                                    Lead Case No.
IN RE: CAUSTIC SODA ANTITRUST
                                                    19-cv-00385
LITIGATION
                                                    HON. ELIZABETH A. WOLFORD
THIS DOCUMENT RELATES TO:
                                                    ORAL ARGUMENT REQUESTED
All Actions




                            NOTICE OF MOTION TO DISMISS
                                  BY DEFENDANTS

       PLEASE TAKE NOTICE that Defendants Olin Corporation, K.A. Steel Chemicals,

Inc., Occidental Petroleum Corporation, Occidental Chemical Corporation, Westlake Chemical

Corporation, Formosa Plastics Corporation, U.S.A., and Shintech Incorporated (collectively

“Defendants”), by their attorneys, hereby move this Court for an Order: (i) dismissing Plaintiffs’

Consolidated Class Action Complaint in its entirety with prejudice for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure; and (ii) for such other and

further relief as the Court deems just and proper. Defendants’ motion is supported by (i)

Defendants’ Joint Memorandum in Support of Their Motion to Dismiss Plaintiffs’ Consolidated

Amended Class Action Complaint, which is accompanied by the Declaration of Steven E. Bizar

dated July 8, 2019 and the exhibits attached thereto, together with any reply in support filed by

Defendants and (ii) such other motions to dismiss and memoranda of law as shall be filed by

individual Defendants in support of their individual motions to dismiss together with any replies

thereto.
      Case 1:19-cv-00385-EAW-MJR Document 79 Filed 07/08/19 Page 2 of 4




       PLEASE TAKE NOTICE that the motion will be heard before the Honorable Elizabeth

A. Wolford at the United States Courthouse, 2 Niagara Square, Buffalo, New York at a time and

date and in a courtroom to be determined by the Court.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule of Civil Procedure

7(a)(1), Defendants intend to file and serve reply papers.




Dated: July 8, 2019                                Respectfully submitted,

/s/ John Lavelle                                   /s/ Steven E. Bizar
Alan M. Unger                                      Steven E. Bizar
John J. Lavelle                                    George G. Gordon
Tom A. Paskowitz                                   Julia Chapman
Peter J. Mardian                                   John McClam
SILEY AUSTIN LLP                                   DECHERT LLP
787 Seventh Ave.                                   2929 Arch Street
New York, NY 10019                                 Philadelphia, PA 19104
Tel: (212) 839-5300                                Tel: (215) 994-4000
jlavelle@sidley.com                                steven.bizar@dechert.com
tpaskowitz@sidley.com                              george.gordon@dechert.com
aunger@sidley.com                                  Julia.chapman@dechert.com
pmardian@sidley.com                                john.mcclam@dechert.com

Counsel for Defendants Formosa Plastics            Timothy J. Graber
 Corp. and Formosa Plastics Corp., USA             Brian P. Crosby
                                                   Melissa M. Morton
                                                   GIBSON, MCASKILL & CROSBY, LLP
                                                   69 Delaware Avenue, Suite 900
                                                   Buffalo, NY 14202
                                                   Tel: (716) 856-4200
                                                   tgraber@gmclaw.com
                                                   bcrosby@gmclaw.com
                                                   mmorton@gmclaw.com

                                                   Counsel for Defendants Occidental Petroleum
                                                    Corp. and Occidental Chemical Corp.
      Case 1:19-cv-00385-EAW-MJR Document 79 Filed 07/08/19 Page 3 of 4




/s/ Paul C. Cuomo                              /s/ Daniel S. Bitton
Paul C. Cuomo                                  Daniel S. Bitton
Joseph A. Ostoyich                             AXINN, VELTROP & HARKRIDER LLP
William C. Lavery                              560 Mission Street
Jeffrey S. Oliver                              San Francisco, CA 94105
Caroline L. Jones                              Tel: (415) 490-1486
BAKER BOTTS                                    dbitton@axinn.com
The Warner
1299 Pennsylvania Avenue NW                    /s/ John DeQ. Briggs
Washington, DC 20004                           John DeQ. Briggs
Tel: (202) 639-7700                            Steven C. Lavender
paul.cuomo@bakerbotts.com                      AXINN, VELTROP & HARKRIDER LLP
joseph.ostoyich@bakerbotts.com                 950 F Street, NW
william.lavery@bakerbotts.com                  Washington, DC 20004
jeffrey.oliver@bakerbotts.com                  Tel: (202) 912-4700
caroline.jones@bakerbotts.com                  jbriggs@axinn.com
                                               dbitton@axinn.com
Stephen A. Sharkey
BOND, SCHOENECK & KING PLLC                    Randall D. White
200 Delaware Ave., Suite 900                   Caitlin M. Higgins
Buffalo, NY 14202-2107                         CONNORS LLP
Tel: (716)416-7051                             1000 Liberty Building
Ssharkey.bsk.com                               424 Main Street
                                               Buffalo, NY 14202
Counsel for Defendants K.A. Steel Chemicals,   Tel: (716) 852-5533
Inc. and Olin Corp.                            rdw@connorsllp.com
                                               cmh@connorsllp.com

                                               Counsel for Defendant Shintech Incorporated
      Case 1:19-cv-00385-EAW-MJR Document 79 Filed 07/08/19 Page 4 of 4




/s/ William R.H. Merrill
William R.H. Merrill
James T. Southwick
Abigail C. Noebels
Burton S. Dewitt
SUSMAN GODFREY LLP
1000 Louisiana, Suite 5100
Houston, TX 77002-5096
Tel: (713) 651-9366
bmerrill@susmangodfrey.com
jsouthwick@susmangodfrey.com
anoebels@susmangodfrey.com
bdewitt@susmangodfrey.com

/s/ Terrence P. Flynn
Terrence P. Flynn
HARRIS BEACH PLLC
Larkin at Exchange
726 Exchange Street, Suite 1000
Buffalo, New York 14210
Phone: (716) 200-5050
tflynn@harrisbeach.com

Counsel for Defendant Westlake Chemical
  Corporation
